40 So.3d 77 (2010)
Richard BUTTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4778.
District Court of Appeal of Florida, Fourth District.
July 7, 2010.
Rehearing Denied August 27, 2010.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order denying appellant's claim of ineffective assistance of counsel following this court's remand for an evidentiary hearing in Button v. State, 941 So.2d 531 (Fla. 4th DCA 2006). After holding a hearing, the court determined that counsel made a reasonable strategic decision not to further pursue certain evidence. We need not decide whether counsel provided reasonably competent assistance or whether the alleged tactical decision was reasonable.
[T]here is no reason for a court deciding an ineffective assistance claim ... even to address both components of the inquiry if the defendant makes an insufficient showing on one.... If it is easier to *78 dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often be so, that course should be followed.
Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Having the benefit of a more complete record in this appeal, we conclude that the evidence of appellant's guilt was overwhelming. Confidence in the outcome of the trial is not undermined. Appellant did not establish prejudice under Strickland and is not entitled to postconviction relief.
Affirmed.
GROSS, C.J., POLEN and CIKLIN, JJ., concur.